Title: To James Madison from Joseph Jones, 8 March 1797
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 8th. March 1797.
Green and Mullin have published the two first numbers of the examination &c and I have delivered to Green three others including No. 5 & to Mullin No. 3—these will I expect appear in the papers as they come out and are all I have yet seen. If they are continued it wod. be well to have them inserted in Bache’s paper which I receive but by no means regularly by the post. On the 30th. Octr. Monroe writes to me as follows
“I gave a draft in favor of Mr. Yard of Phila: for you on John Rutledge for 400 dols. and wch. I hope you have or will get. Mr. Madison will be able to inform you on this head. Mr. Paine has availed himself again of my disposition to serve him in the amount of 250 crowns and wch. he has directed Mr. Bache to repay to Mr. Madison. I hope you will also get this.”
Whether Mr. Yard has succeeded with Mr. Rutledge or Mr. Bache has Paines order and will comply is what I wish to be informed of and will thank you to make inquiry of them. Dawson was At Spotsylvania Court on Tuesday and was to set off yesterday or to day for Louisa where a Mr. White is making exertions agt. him in favor of Genl. Posey and where he means to remain to the Time of the election considering the Turn the people may take in that County as important in determin[in]g the controversey bet. the Candidates. I am told Dawson will have greatly the advantage in this and Orange Counties—that he will have nearly an equal if not a better vote in Madison. The danger lies in Louisa. The Candidates are both very diligent and constant at the Courts and place⟨s⟩ of public meeting paying their respects to the Freeholders so that neither will ascribe his disappointment to his indolence. Let me hear before you leave Philaa. and in time for my geting the letter previous to the 27th of the month any thing that augurs good in the commencemt. of the new admin. Yr friend & Servt.
Jos: Jones.
